     Case 1:19-cv-00817-DAD-JDP Document 32 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KHURAM RAJA,                                     Case No. 1:19-cv-00817-DAD-JDP
12                        Plaintiff,                  ORDER VACATING MOTION HEARING
13            v.
14   RYAN KIM,
15                        Defendant.
16

17            Defendant erroneously noticed his motion for summary judgment before Judge Dale A.

18   Drozd. ECF No. 26. The motion hearing is vacated. Defendants’ motion will be decided in the

19   first instance by the assigned magistrate judge on the record without oral arguments, unless

20   otherwise ordered. Briefing deadlines are governed by Local Rule 230(l).

21
     IT IS SO ORDERED.
22

23
     Dated:        October 22, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26

27

28
     Case 1:19-cv-00817-DAD-JDP Document 32 Filed 10/23/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
